EDMONDS, J.,
dissenting.
I agree with the majority that there is substantial evidence to support EAB’s finding that claimant’s unemployment was caused by a labor dispute at premises other than where he was last employed. The majority correctly identifies both inquiries under ORS 657.200(1), but then misreads the record. It first states that EAB erred “by applying the wrong legal standard * * * because the statute provides two alternatives.” 102 Or App at 580. In fact, EAB recognized that there are two inquiries under ORS 657.200(1) when it held that “employer was not the claimant’s last employer” and then said:
“Additionally, the evidence in this record does not establish that the individual claimed any employment rights with this employer, either through his union agreement or otherwise.” (Emphasis supplied.)
The majority states:
“Neither does the statute define what it means for the individual to ‘claim’ employment rights. Again, using the ordinary meaning of the word, to “claim” an employment right means simply to assert entitlement to it. The statute does not require that the individual have made a formal demand.” 102 Or App at 582.
I agree that the ordinary meaning of the word “claim” should be employed in construing ORS 657.200(1) and that, in that *584context, the statute requires that a claimant assert entitlement to an employment right. However, the majority is wrong when it states that the Board’s finding that claimant made no “claim” of employment rights is not supported by substantial evidence. The fact that claimant attended two strike meetings, that he had not resigned from employer and that he may have had some seniority rights is not evidence that he asserted employment rights, but only evidence that he recognized there might be some employment rights that he retained and were available to be asserted. ORS 657.200(1) requires more than the mere existence of employment rights. There is no evidence that claimant ever claimed or asserted those rights during the period that he was off work because of the labor dispute.
For these reasons, I would affirm the Board and, therefore, dissent.